DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The claim interpretations made under 35 U.S.C. 112(f) included in the non-final Office action mailed November 4, 2021, remain in effect.
Election/Restrictions
Claims 1, 4, 6-13, 15, 16, 24, 26, and 28 are allowable. The restriction requirement between species, as set forth in the Office action mailed on November 4, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between species is withdrawn.  Claims 2, 17, 20, 21, and 23, directed to non-elected species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathryn Imeli on March 3, 2022.
The application has been amended as follows:
In claim 1, line 11, --to articulate-- is added after “articulation”.
Allowable Subject Matter
Claims 1, 2, 4, 6-13, 15-17, 20, 21, 23, 24, 26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest, within the context of the claim, the instrument interface element being slideable along the guide bar such that the pair of driving elements drive the joint to articulate.  As pointed out in applicant’s remarks filed February 4, 2022, Kirschenman (US 20090247942) discloses the instrument interface element 402 sliding along the guide bar 356 to linearly move the catheter, not to steer or articulate the catheter, as described in [0064].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771